Opinion issued August 7, 2008














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00396-CR
____________

JONATHAN MICHAEL SOLIZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 8 
Harris County, Texas
Trial Court Cause No. 1500784



 
MEMORANDUM  OPINION
           On July 16, 2008, appellant filed a motion to dismiss the above-referenced
appeal.
  The motion complies with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          Any pending motions are denied as moot.
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).